UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June 2011 Commission File Number 000-25383 Infosys Technologies Limited (changed to Infosys Limited effective June 16, 2011) (Exact name of Registrant as specified in its charter) Not Applicable. (Translation of Registrant's name into English) Electronics City, Hosur Road, Bangalore - 560 100, Karnataka, India. +91-80-2852-0261 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form20-Fþ Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) : o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) : o TABLE OF CONTENTS OTHER EVENTS SIGNATURES EXHIBIT INDEX Exhibit 1.3 OTHER EVENTS Infosys Technologies Limited, a company organized under the laws of the Republic of India ("Infosys", or the "Company"), hereby files with the United States Securities and Exchange Commission this Report on Form 6-K. This Report on Form 6-K shall be deemed to be incorporated by reference into the Company's registration statements under the Securities Act of 1933, as amended. Effective June 16, 2011, the Company changed its name from “Infosys Technologies Limited” to “Infosys Limited.” The name change was undertaken pursuant to the issuance by the Registrar of Companies, Karnataka, India, to the Company, of a Fresh Certificate of Incorporation Consequent upon Change of Name. The name change was previously duly approved by the Company’s board of directors and shareholders. A copy of the Company’s Fresh Certificate of Incorporation Consequent upon Change of Name is attached hereto as Exhibit 1.3. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly organized. Infosys Technologies Limited (changed to Infosys Limited effective June 16, 2011) /s/ S. Gopalakrishnan Date: June 22, 2011 S. Gopalakrishnan Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Fresh Certificate of Incorporation Consequent upon Change of Name
